DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an upper plate having an upper member on one side that is correspondingly inserted into a groove of the upper dentition straightening frame, a lower plate having a lower member on one side that is correspondingly inserted into a groove of the lower dentition straightening frame” as claimed in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, applicant recites “an upper plate having an upper member on one side that is correspondingly inserted into a groove of the upper dentition straightening frame, a lower plate having a lower member on one side that is correspondingly inserted into a groove of the lower dentition straightening frame” which is not clear to the examiner how the structure being work.  For example,  in applicant’s specification, 
Allowable Subject Matter
Claims 1, 3-5 are allowed.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Upon further review of the claims, none of the prior art disclose a combination of all the limitation of claim 1 such as “
 a storage pouch for teeth transparent straightener, comprising:
a pouch body having a plurality of packaging materials having at each entrance a zipper for opening and closing configured to insert and withdraw the plurality of transparent straighteners individually, and having a perforated line in each of a plurality of adjacent packaging materials;
an interior material inserted and placed within each of the plurality of packaging materials to carry out position fixing of an upper dentition straightening frame and a lower dentition straightening frame composing the transparent straightener, and

Some of the closest prior art includes Kuo (2005/0003319) which discloses a dental appliance sequences with plurality of pouch with a plurality of packaging material having perforation line in each of a plurality of adjacent packaging material  holding plurality of dental appliances.
	Alas (8,181,786) and Gauger (8,220,624) and Dotson (6.383.504) all discloses mirror facet being position on the outside of package material.
	Moore (2008/0114139), Konig (2015/0136624) and Nihei ((2013/0180870) all discloses an interior material carry out position fixing of a dentition straightening frames
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736